DETAILED ACTION

Applicants’ response filed 5/31/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 16-18 are pending. 
Rejections under 35 USC 112 are maintained and it appears that these rejections have not been address either by way of amendment or in remarks. Therefore these rejections are maintained. 
Application is pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites:


    PNG
    media_image1.png
    319
    547
    media_image1.png
    Greyscale

The claim states the to-be-sent sequence to be of one or more bits having length of N-M bit long. It is not clear if the N-M bit sequence will ever be one bit one. Based on the specification this sequence will always be greater than one bit. See Figure 10: 
    PNG
    media_image2.png
    379
    709
    media_image2.png
    Greyscale

Then the claim states the length of the mother code is N bits long and the length of the encoded bits after rate matching is M bit long. Based on this it is not clear how the transmitted sequence could ever be one bit long. Essential elements are missing from the claims. 
Then it is stated that N is m raised to the power of an integer, m is a positive integer greater than 1 and M is a positive integer N>M. This does not define the relationships between all the variables. If N = m ^ integer, then what is this integer and how is it related to N and M. 
It appears that the initial transmission is for M encoded bits and then the retransmission includes the N-M bits. The M bits are the encoded bits after rate matching and N is the mother code. It is still not clear how exactly the transmission and retransmission are performed and on what basis. It appears this concept is depicted in Figure 10 but the claims do not state this clearly. Essential elements are missing from the claims. 
Independent claims 5 and 10 are rejected for similar reasons. Respective dependent claims 2-4, 6-9, 11-13 and 16-18 are rejected at least based on dependency. Independent claim 5 also has the confusion of “between N-M bits long” which was amended in claim 1 and claim 10. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are requested to formulate claim language that clearly defines the novelty of the application. If Applicants believe an interview with the Examiner might advance prosecution then they are invited to contact the Examiner with proposed amendments for a discussion. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112